Case 19-34993-KRH         Doc 228     Filed 07/29/21 Entered 07/29/21 13:53:36           Desc Main
                                     Document     Page 1 of 4



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


 IN RE:                                         )
                                                )
 LEMAR ALLEN BOWERS                             )     Case No. 20-34139-KRH
                                                )     Chapter 11, Subchapter V
                        Debtor                  )
 IN RE:                                         )
                                                )
 CIVITAS HEALTH SERVICES, INC.                  )     Case No: 19-34993-KRH
                                                )     Chapter 11, Subchapter V
                        Debtor                  )

     CONSENT ORDER RESOLVING OBJECTION TO CONFIRMATION OF PLAN

          This matter was before the Court on the Amended Objection of Carrington Mortgage

 Services LLC (“Carrington”) to Confirmation of Chapter 11 Plan (“Objection”); and it

          APPEARING TO THE COURT that Carrington and the Debtor, LeMar Allen Bowers,

 have resolved the Objection; it is therefore

          ORDERED that the order confirming the Chapter 11 Plan shall include the following

 provisions:

          1. Carrington’s note secured the deed of trust on 10250 Scots Landing Road,
             Mechanicsville, VA 23116 (“Property”) will be paid in accordance with the terms of
             said note. LeMar Allen Bowers will continue making regular monthly installment
             payments directly to Carrington in connection with the note in the amount of $3,684.70
             as they become due. This amount is subject to changes in the escrow amount.

          2. In the event relief from the automatic stay is granted to Carrington in connection with
             the Property in the case of In Re: Melanie Hall Bowers, Case Number 20í33854íKRH,
             Carrington shall automatically be granted relief from the automatic stay in connection
             with the Property in this case, and Carrington may file a Notification of Relief From
             the Automatic Stay in this case should it choose to do so.

 James E. Kane (VSB #30081)
 Kane & Papa, P.C.
 P.O. Box 508
 Richmond, Virginia 23218-0508
 (804) 225-9500
 Counsel to LeMar Allen Bowers
Case 19-34993-KRH       Doc 228    Filed 07/29/21 Entered 07/29/21 13:53:36   Desc Main
                                  Document     Page 2 of 4




 Richmond, Virginia                        /s/ Kevin R Huennekens
                                           _____________________________
                                           United States Bankruptcy Judge

       Jul 29 2021
 Dated:_____________


                                           Entered On Docket: Jul 29 2021



 I ASK FOR THIS:


 /s/ Mary F. Balthasar Lake
 Mary F. Balthasar Lake (VSB #34899)
 LOGS LEGAL GROUP LLP
 501 Independence Parkway, Suite 203
 Chesapeake, Virginia 23320
 (703) 449-5800
 VABECF@logs.com
 Counsel to Carrington Mortgage Services Inc.


 SEEN AND AGREED TO:


 /s/ James E. Kane
 James E. Kane (VSB #30081)
 Kane & Papa, P.C.
 P.O. Box 508
 Richmond, Virginia 23218-0508
 (804) 225-9500
 Counsel to LeMar Allen Bowers




                                                2
Case 19-34993-KRH        Doc 228    Filed 07/29/21 Entered 07/29/21 13:53:36            Desc Main
                                   Document     Page 3 of 4




                                       CERTIFICATION

        Pursuant to Local Rule 9022-1(C), I hereby certify that all necessary parties have endorsed
 the above order.

                                              /s/ James E. Kane
                                              Counsel for Debtor




                                                 3
Case 19-34993-KRH   Doc 228    Filed 07/29/21 Entered 07/29/21 13:53:36   Desc Main
                              Document     Page 4 of 4



                              Parties to Receive Copies


                                James E. Kane, Esquire
                                Kane & Papa, P.C.
                                P. O. Box 508
                                Richmond, Virginia 23218-0508

                                Mary F. Balthasar Lake, Esquire
                                LOGS LEGAL GROUP LLP
                                501 Independence Parkway, Suite 203
                                Chesapeake, Virginia 23320

                                W. Greer McCreedy, II, Esquire
                                The McCreedy Law Group
                                413 W York Street
                                Norfolk, VA 23510

                                Paul A. Driscoll, Esquire
                                Zemanian Law Group
                                223 East City Hall Avenue, Suite 201
                                Norfolk, VA 23510

                                Office of the U.S. Trustee
                                701 E. Broad Street
                                Room 4304
                                Richmond, Virginia 23219




                                          4
